Case: 12-41255       Document: 00512281960         Page: 1     Date Filed: 06/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 20, 2013
                                     No. 12-41255
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JORGE JAVIER GUTIERREZ-MATAMOROS, also known as Mario Javier
Gutierrez-Matamoros,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:12-CR-993-1


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Jorge Javier
Gutierrez-Matamoros has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States v.
Flores, 632 F.3d 229 (5th Cir. 2011). Gutierrez-Matamoros has filed a response.
To the extent that Gutierrez-Matamoros challenges trial counsel’s effectiveness
for failing to challenge the enhancements based on the age of his prior


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-41255     Document: 00512281960      Page: 2   Date Filed: 06/20/2013

                                  No. 12-41255

convictions, the issue can be addressed and presents no nonfrivolous issue. See
Clark v. Collins, 19 F.3d 959, 966 (5th Cir. 1994) (counsel does not render
ineffective assistance by failing to make meritless objections). To the extent that
Gutierrez-Matamoros’s claims of ineffective assistance of counsel go beyond that,
the record is insufficiently developed to allow consideration at this time of his
claims; such claims generally “cannot be resolved on direct appeal when [they
have] not been raised before the district court since no opportunity existed to
develop the record on the merits of the allegations.” United States v. Cantwell,
470 F.3d 1087, 1091 (5th Cir. 2006) (internal quotation marks and citation
omitted). We have reviewed counsel’s brief and the relevant portions of the
record reflected therein, as well as Gutierrez-Matamoros’s response. We concur
with counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                        2